--------------------------------------------------------------------------------

Exhibit 10.53
Form for Straight Grant
 
McMoRan EXPLORATION CO.


NOTICE OF GRANT
OF
RESTRICTED STOCK UNITS
UNDER THE ____ STOCK INCENTIVE PLAN


1. (a)           Pursuant to the McMoRan Exploration Co. ____ Stock Incentive
Plan (the “Plan”), on ________, 20___ (the “Grant Date”), McMoRan Exploration
Co., a Delaware corporation (the “Company”) granted _______ restricted stock
units (“Restricted Stock Units” or “RSUs”) to ______________ (the “Participant”)
on the terms and conditions set forth in this Notice and in the Plan.
 
(b) Defined terms not otherwise defined herein shall have the meanings set forth
in Section 2 of the Plan.
 
(c) Subject to the terms, conditions, and restrictions set forth in the Plan and
herein, each RSU granted hereunder represents the right to receive from the
Company, on the respective scheduled vesting date for such RSU set forth in
Section 2(a) of this Notice or on such earlier date as provided in Section 2(b)
of this Notice or Section 5(b) of this Notice (the “Vesting Date”), one share (a
“Share”) of common stock of the Company (“Common Stock”), free of any
restrictions, all amounts notionally credited to the Participant’s Dividend
Equivalent Account (as defined in Section 4 of this Notice) with respect to such
RSU, and all securities and property comprising all Property Distributions (as
defined in Section 4 of this Notice) deposited in such Dividend Equivalent
Account with respect to such RSU.
 
(d) As soon as practicable after the Vesting Date (but no later than 30 days
from such date) for any RSUs granted hereunder, the Participant shall receive
from the Company the number of Shares to which the vested RSUs relate, free of
any restrictions, a cash payment for all amounts notionally credited to the
Participant’s Dividend Equivalent Account with respect to such vested RSUs, and
all securities and property comprising all Property Distributions deposited in
such Dividend Equivalent Account with respect to such vested RSUs.
 
2. (a)           The RSUs granted hereunder shall vest in installments as
follows:
 
Scheduled Vesting
Date                                                      Number of RSUs




(b) Notwithstanding Section 2(a) of this Notice, at such time as there shall be
a Change in Control of the Company, all unvested RSUs shall be accelerated and
shall immediately vest, provided such Change in Control also qualifies as a
change in the ownership of the Company, a change in the effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company as provided under Section 409A of the Code, as amended from time to
time, and any related implementing regulations or guidance.
 
 
 

--------------------------------------------------------------------------------

 
(c) Until the respective Vesting Date for an RSU granted hereunder, such RSU,
all amounts notionally credited in any Dividend Equivalent Account related to
such RSU, and all securities or property comprising all Property Distributions
deposited in such Dividend Equivalent Account related to such RSU shall be
subject to forfeiture as provided in Section 5 of this Notice.
 
3. Except as provided in Section 4 of this Notice, an RSU shall not entitle the
Participant to any incidents of ownership (including, without limitation,
dividend and voting rights) in any Share until the RSU shall vest and the
Participant shall be issued the Share to which such RSU relates nor in any
securities or property comprising any Property Distribution deposited in a
Dividend Equivalent Account related to such RSU until such RSU vests.
 
4. From and after the Grant Date of an RSU until the issuance of the Share
payable in respect of such RSU, the Participant shall be credited, as of the
payment date therefor, with (i) the amount of any cash dividends and (ii) the
amount equal to the Fair Market Value of any Shares, Subsidiary securities,
other securities, or other property distributed or distributable in respect of
one share of Common Stock to which the Participant would have been entitled had
the Participant been a record holder of one share of Common Stock at all times
from the Grant Date to such issuance date (a “Property Distribution”).  All such
credits shall be made notionally to a dividend equivalent account (a “Dividend
Equivalent Account”) established for the Participant with respect to all RSUs
granted hereunder with the same Vesting Date.  All credits to a Dividend
Equivalent Account for the Participant shall be notionally increased by the
Account Rate (as hereinafter defined), compounded quarterly, from and after the
applicable date of credit until paid in accordance with the provisions of this
Notice.  The “Account Rate” shall be the prime commercial lending rate announced
from time to time by JPMorgan Chase Bank, N.A. or by another major national bank
headquartered in New York, New York designated by the Committee.  The Committee
may, in its discretion, deposit in the Participant’s Dividend Equivalent Account
the securities or property comprising any Property Distribution in lieu of
crediting such Dividend Equivalent Account with the Fair Market Value thereof,
or may otherwise adjust the terms of the Award as permitted under Section 5(b)
of the Plan.
 
5. (a)           Except as set forth in Section 5(b) of this Notice, all
unvested RSUs provided for in this Notice, all amounts credited to the
Participant’s Dividend Equivalent Accounts with respect to such RSUs, and all
securities and property comprising Property Distributions deposited in such
Dividend Equivalent Accounts with respect to such RSUs shall immediately be
forfeited on the date the Participant ceases to be an Eligible Individual (the
“Termination Date”).  In the event of a sale by the Company of its equity
interest in a Subsidiary following which such entity is no longer a Subsidiary
of the Company, persons who continue to be employed by such entity following
such sale shall cease to be Eligible Individuals for purposes of the Plan and
this Notice.
 
(b) Notwithstanding the foregoing, if the Participant ceases to be an Eligible
Individual (the “Termination”) by reason of the Participant’s death, Disability,
or
 
 
 
2

--------------------------------------------------------------------------------

 
 
Retirement, the RSUs granted hereunder that are scheduled to vest on the first
Vesting Date following the Termination Date, all amounts credited to the
Participant’s Dividend Equivalent Accounts with respect to such RSUs, and all
securities and property comprising Property Distributions deposited in such
Dividend Equivalent Accounts with respect to such RSUs shall vest as of the
Participant’s Termination Date.  In the event that the Participant ceases to be
an Eligible Individual by reason of the Participant’s Termination by his
employer or principal without Cause, the Committee or any person to whom the
Committee has delegated authority may, in its or his sole discretion, determine
that the RSUs granted hereunder that are scheduled to vest on the first Vesting
Date following the Termination Date, all amounts credited to the Participant’s
Dividend Equivalent Accounts with respect to such RSUs, and all securities and
property comprising Property Distributions deposited in such Dividend Equivalent
Accounts with respect to such RSUs shall vest as of the Participant’s
Termination Date.  In the event vesting is accelerated pursuant to this Section
5(b) and the Participant is a Key Employee, a distribution of Shares issuable to
the Participant, all amounts notionally credited to the Participant’s Dividend
Equivalent Account, and all securities and property comprising all Property
Distributions deposited in such Dividend Equivalent Account due the Participant
upon the vesting of the RSUs shall not occur until six months after the
Participant’s Termination Date, unless the Participant’s Termination is due to
death or Disability.
 
6. The RSUs granted hereunder, any amounts notionally credited in the
Participant’s Dividend Equivalent Accounts, and any securities and property
comprising Property Distributions deposited in such Dividend Equivalent Accounts
are not transferable by the Participant otherwise than by will or by the laws of
descent and distribution.
 
7. All notices hereunder shall be in writing and, if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to its principal
office, 1615 Poydras Street, New Orleans, Louisiana  70112, addressed to the
attention of the Secretary; and, if to the Participant, shall be delivered
personally or mailed to the Participant at the address on file with the
Company.  Such addresses may be changed at any time by notice from one party to
the other.
 
8. This Notice is subject to the provisions of the Plan.  The Plan may at any
time be amended by the Board, except that any such amendment of the Plan that
would materially impair the rights of the Participant hereunder may not be made
without the Participant’s consent.  The Committee may amend this Notice at any
time in any manner that is not inconsistent with the terms of the Plan and that
will not result in the application of Section 409A(a)(1) of the
Code.  Notwithstanding the foregoing, no such amendment may materially impair
the rights of the Participant hereunder without the Participant’s
consent.  Except as set forth above, any applicable determinations, orders,
resolutions or other actions of the Committee shall be final, conclusive and
binding on the Company and the Participant.
 
9. The Participant is required to satisfy any obligation in respect of
withholding or other payroll taxes resulting from the vesting of any RSU granted
 
 
3

--------------------------------------------------------------------------------

 
 
hereunder or the payment of any securities, cash, or property hereunder, in
accordance with procedures established by the Committee, as a condition to
receiving any securities, cash payments, or property resulting from the vesting
of any RSU or otherwise.
 
10. Nothing in this Notice shall confer upon the Participant any right to
continue in the employ of the Company or any of its Subsidiaries, or to
interfere in any way with the right of the Company or any of its Subsidiaries to
terminate the Participant’s employment relationship with the Company or any of
its Subsidiaries at any time.
 
11. As used in this Notice, the following terms shall have the meanings set
forth below.
 
(a) “Cause” shall mean any of the following: (i) the commission by the
Participant of an illegal act (other than traffic violations or misdemeanors
punishable solely by the payment of a fine), (ii) the engagement of the
Participant in dishonest or unethical conduct, as determined by the Committee or
its designee, (iii) the commission by the Participant of any fraud, theft,
embezzlement, or misappropriation of funds, (iv) the failure of the Participant
to carry out a directive of his superior, employer or principal, or (v) the
breach of the Participant of the terms of his engagement.
 
(b) “Change in Control” shall mean the earliest of the following events:  (i)
any person or any two or more persons acting as a group, and all affiliates of
such person or persons, shall acquire beneficial ownership of more than 25% of
all classes and series of the Company’s outstanding stock (exclusive of stock
held in the Company’s treasury or by the Company’s Subsidiaries), taken as a
whole, that has voting rights with respect to the election of directors of the
Company (not including any series of preferred stock of the Company that has the
right to elect directors only upon the failure of the Company to pay dividends)
pursuant to a tender offer, exchange offer, purchase or other acquisition or
series of purchases or other acquisitions, or any combination of those
transactions (a “25% Stock Acquisition”); provided, however, that any 25% Stock
Acquisition shall not constitute a Change in Control if all of the acquiring
persons enter into a standstill agreement with the Company in a form approved by
the Board and a majority of the members of the Board at the time of such
approval were also members of the Board immediately prior to the 25% Stock
Acquisition, or (ii) there shall be a change in the composition of the Board at
any time within two years after any tender offer, exchange offer, merger,
consolidation, sale of assets or contested election, or any combination of those
transactions (a “Transaction”), such that (A) the persons who were directors of
the Company immediately before the first such Transaction cease to constitute a
majority of the board of directors of the corporation that shall thereafter be
in control of the companies that were parties to or otherwise involved in such
Transaction or (B) the number of persons who shall thereafter be directors of
such corporation shall be fewer than two-thirds of the number of directors of
the Company immediately prior to such first Transaction.
 
(c) “Disability” shall have occurred if the Participant is (i) unable to engage
in any substantial gainful activity by reason of any medically determinable
 
 
4

--------------------------------------------------------------------------------

 
 
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Participant’s employer.
 
(d) “Fair Market Value” shall, with respect to a share of Common Stock, a
Subsidiary security, or any other security, have the meaning set forth in the
McMoRan Exploration Co. Policies of the Committee applicable to the ____ Stock
Incentive Plan, and, with respect to any other property, mean the value thereof
determined by the board of directors of the Company in connection with declaring
the dividend or distribution thereof.
 
(e) “Key Employee” shall mean any employee who meets the definition of “key
employee” as defined in Section 416(i) of the Code.
 
Retirement” shall mean early, normal or deferred retirement of the Participant
under a tax qualified retirement plan of the Company or any other cessation of
the provision of services to the Company or a Subsidiary by the Participant that
is deemed by the Committee or its designee to constitute a retirement.


McMoRan EXPLORATION CO.





 
5

--------------------------------------------------------------------------------

 
